                  Case 3:20-cv-00888-BR      Document 1                Filed 06/02/20   Page 1 of 3




  Andrew M. Schpak, OSB No. 044080
  aschpak@barran.com
  Josh M. Goldberg, OSB No. 180414
  jgoldberg@barran.com
  Barran Liebman LLP
  601 SW Second Avenue
  Suite 2300
  Portland, Oregon 97204-3159
  Telephone: (503) 228-0500
  Facsimile No.: (503) 274-1212

  Attorneys for Defendant

                                  UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                                    Portland


  ERIN O’BRIEN,                                                                                       CV.
                                         Plaintiff,
                                                                  NOTICE OF REMOVAL
             v.

  MODA HEALTH PLAN, INC.,

                                       Defendant.


             Defendant Moda Health Plan, Inc. (“Defendant”) respectfully petitions as follows:

             (1)     On May 14, 2020, an action was commenced against Defendant in the Circuit Court

  of the State of Oregon for the County of Multnomah entitled Erin O’Brien v. Moda Health Plan,

  Inc., Case No. 20CV18193.

             (2)     A copy of the Complaint was served upon Defendant on May 18, 2020. A copy of

  the Summons was served upon Defendant on May 20, 2020, and less than 30 days have expired
  since that date.

             (3)     A copy of the Complaint filed and entered in Multnomah County Circuit Court,

  along with Defendant’s Acceptance of Service is attached as Exhibit 1.

             (4)     A copy of the Summons directed to Defendant is attached as Exhibit 2.

Page 1 – NOTICE OF REMOVAL
00895365.1
                                                  BARRAN LIEBMAN LLP
                                             601 SW SECOND AVENUE, SUITE 2300
                                                  PORTLAND, OR 97204-3159
                                            PHONE (503) 228-0500 FAX (503) 274-1212
               Case 3:20-cv-00888-BR         Document 1                Filed 06/02/20   Page 2 of 3




             (5)    Defendant has filed no pleadings in this action.

             (6)    The above-described action is a civil action in which the Court has original

  jurisdiction under the provisions of 28 U.S.C. § 1331 (federal question), and is one which may be

  removed to this Court by Defendant pursuant to the provisions of 28 U.S.C. § 1441(a).

             (7)    The above-entitled action is a federal question claim alleging sex discrimination in

  violation of the Equal Pay Act of 1963 and Title VII of the Civil Rights Act of 1964. (See Plaintiff’s

  Complaint ¶¶ 34-38 and 45-47.)

             THEREFORE, Defendant gives notice that the above action now pending against it in the

  Circuit Court of the State of Oregon for the County of Multnomah has been removed therefrom to

  this Court.

             DATED this 2nd day of June 2020.

                                                     BARRAN LIEBMAN LLP


                                                     By s/ Andrew M. Schpak
                                                        Andrew M. Schpak, OSB No. 044080
                                                        aschpak@barran.com
                                                        Josh M. Goldberg, OSB No. 180414
                                                        cmorgan@barran.com

                                                           Attorneys for Defendant




Page 2 – NOTICE OF REMOVAL
00895365.1
                                                  BARRAN LIEBMAN LLP
                                             601 SW SECOND AVENUE, SUITE 2300
                                                  PORTLAND, OR 97204-3159
                                            PHONE (503) 228-0500 FAX (503) 274-1212
             Case 3:20-cv-00888-BR        Document 1              Filed 06/02/20       Page 3 of 3




                                       CERTIFICATE OF SERVICE

              I hereby certify that on the 2nd day of June 2020, I served the foregoing NOTICE OF

       REMOVAL on the following party at the following addresses:
              Diane S. Sykes
              Attorney at Law, P.C.
              5911 S.E. 43rd Avenue
              Portland, Oregon 97206
              diane@dianessykeslaw.com

              Attorney for Plaintiff
       by the following indicated method(s) set forth below:

                    Electronically by the court’s eFiling system pursuant to UTCR 21.100 at the
                     parties’ email addresses as recorded on the date of service in the eFiling system
                    Email

                    First-class mail, postage prepaid

                    Hand Delivery

                    Facsimile



                                                      s/ Andrew M. Schpak
                                                      Andrew M. Schpak




PAGE 1 – CERTIFICATE OF SERVICE
00895365.1
                                                   BARRAN LIEBMAN LLP
                                              601 SW SECOND AVENUE, SUITE 2300
                                                   PORTLAND, OR 97204-3159
                                             PHONE (503) 228-0500 FAX (503) 274-1212
